            Case 3:20-cv-00632-BAJ-SDJ         Document 1       09/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CRYSTIAN CASTILLO                                    CASE NO. ________________

VERSUS

CASA NNMK, LLC and
FAHIM JAMIL

                                         COMPLAINT

      This is an overtime action brought by Crystian Castillo, a former employee of the

Defendants.

                                           Defendants

                                                1.

      Made Defendants herein and liable unto Plaintiff are the following:

      I.       Casa NNMK, LLC, a Louisiana limited liability company domiciled in the Parish

               of Livingston, State of Louisiana; and

      II.      Fahim Jamil, an individual of the full age of majority domiciled, upon information

               and belief, in the Parish of Livingston, State of Louisiana.


                                     Jurisdiction and Venue

                                                2.

      This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331

                                                3.

      Plaintiff files this action pursuant to the Fair Labor Standards Act (29 U.S.C. § 201, et seq.)

(“FLSA”).
          Case 3:20-cv-00632-BAJ-SDJ            Document 1      09/23/20 Page 2 of 4




                                                 4.

        Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because both defendants

reside within this district.

                                             Plaintiff

                                                 5.

        Defendants employed plaintiff for more than 10 years. Plaintiff’s employment with

defendants ended in late August 2020.

                                                 6.

        During the time period relevant to this lawsuit, plaintiff was employed as a kitchen manager

at Casa Maria Restaurant in Denham Springs, Louisiana.

                                                 7.

        Defendants hired plaintiff, and controlled and directed the daily activities of plaintiff.

Defendants were plaintiff’s “employer” as that term is defined by the FLSA.

                                                 8.

        At all times relevant to this action, defendants have been an enterprise with employees

engaged in commerce or in the production of goods for commerce, and/or with employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person. Specifically, plaintiff used kitchen equipment and machinery

manufactured outside the state of Louisiana in the ordinary course of his duties.

                                                 9.

        Plaintiff worked, on average, 60 hours per week, but was not paid overtime as required by

the Fair Labor Standards Act.
          Case 3:20-cv-00632-BAJ-SDJ             Document 1       09/23/20 Page 3 of 4




                                                 10.

        The defendants know the exact amount of hours plaintiff worked each week. The precise

amount of overtime hours and rates of pay for plaintiff will be presented at the trial of this matter.

                                                 11.

        Plaintiff was the non-exempt employee of the defendants under the FLSA.

                                                 12.

        Defendant Fahim Jamil is a member of Casa NNMK, LLC and is the general manager of

the Casa Maria Restaurant in Denham Springs. As such, he responsible for the decision not to pay

overtime to the plaintiff. Fahim Jamil is also plaintiff’s “employer,” as that term is defined by the

FLSA. He is personally liable for the violations of the FLSA complained of herein.

                                                 13.

        Until the last few years, the defendants did not pay overtime to plaintiff, and made no

attempt to create wage records that reflected payment of overtime to him. However, defendants

within the last few years began to create pay stubs for plaintiff that purported to reflect the payment

of overtime.

                                                 14.

        These new pay stubs would show a substantially lower rate of pay – $10.90 per hour – than

plaintiff’s actual $15.00 per hour rate, and would also modify the number of hours worked by

plaintiff. These payroll records purport to show that plaintiff was paid $10.90 for straight time

and $16.35 for overtime hours. Defendants then manipulated the number of hours worked by

plaintiff in order to produce a pay slip that falsely reflected payment of overtime to plaintiff, while

at the same time approximating the gross pay plaintiff expected to receive at his $15.00 per hour

rate.
          Case 3:20-cv-00632-BAJ-SDJ             Document 1       09/23/20 Page 4 of 4




                                                 15.

       The defendants knowingly and willfully violated the FLSA as an attempt to extract a higher

profit margin for their restaurant. Plaintiff is entitled to recover his unpaid overtime for the three

years prior to filing this lawsuit, and is entitled to recover from defendants an equal sum as

liquidated damages, together with reasonable attorney fees, legal interest, costs, as well as to such

equitable relief as may be appropriate to effectuate the purposes of the FLSA.

       WHEREFORE, plaintiff prays that there be service and citation upon the defendants, and

that after all legal delays and proceedings that there be a judgment rendered in favor of the plaintiff

and against the defendants, in solido, for accumulated wages at the overtime rate as required by

law, and an equal sum as liquidated damages, reasonable attorney’s fees, interest on all sums due

and owing from the date of judicial demand until paid, and for all costs of this proceeding. Plaintiff

also prays for any and all other relief to which he may be entitled at law or in equity.

                                                       Respectfully Submitted:

                                                       ESTES DAVIS LAW, LLC


                                                       /s/ Daniel B. Davis
                                                       Randall E. Estes (La. Bar Roll No. 22359)
                                                       Daniel B. Davis (La. Bar Roll No. 30141)
                                                       4465 Bluebonnet Blvd, Suite A
                                                       Baton Rouge, LA 70809
                                                       Telephone: (225) 336-3394
                                                       Facsimile: (225) 384-5419
                                                       Email: dan@estesdavislaw.com
                                                       Attorneys for Plaintiff
